Citation Nr: 1523544	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  09-26 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.  He died in January 2008 and the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In April 2012, the appellant testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file. 

In November 2012 the Board remanded the case for further development and it now returns for final appellate review.  

In March 2013, the appellant submitted additional medical records after the issuance of the most recent supplemental statement of the case earlier that month and without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2014).  However, the newly submitted evidence is duplicative of that already of record and previously considered by the AOJ.  Therefore, the appellant is not prejudiced by the Board issuing a decision at this time. 

The Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a copy of the April 2015 Written Brief Presentation by the appellant's representative and VA treatment records dated from January 2005 to December 2007, which considered by the AOJ in the March 2013 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

As noted in the November 2012 Board remand, the issues of entitlement to medical reimbursement, which are handled by VA Medical Centers, and death pension, which are handled by ROs, have been raised by the record at the appellant's April 2012 Board hearing and again in a March 2013 statement, but have not been adjudicated by the appropriate AOJs.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJs for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  On March 26, 2013, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of the appeal regarding the issue of entitlement to service connection for the cause of the Veteran's death is requested.

2.  The Veteran's death certificate reflects that he died on January [redacted], 2008, as the result of carcinoma of the stomach.  

3.  The Veteran's cause of death was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or the result of an event that was not reasonably foreseeable. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for the cause of the Veteran's death been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1151, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, on March 26, 2013, via a letter from the appellant, she indicated that she wished to withdraw the issue of entitlement to service connection for cause of the Veteran's death as due to his military service.  In this regard, she stated that she accepted the AOJ's explanation in the March 2013 supplemental statement of the case pertaining to such matter "and the fact that [her] husband's death was not military service-connected related."  She then stated, in bold, that she was "not asking for disability benefits, neither health care benefits of any kind." Therefore, as the appellant has withdrawn her appeal with respect to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In the context of a claim for dependency and indemnity compensation (DIC) benefits, which includes a claim for service connection for the cause of the Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, March 2008 and November 2012 letters advised the appellant of the evidence and information necessary to substantiate her claim for service connection for the cause of the Veteran's death, as well as her and VA's respective responsibilities in obtaining such evidence and information.  The November 2012 letter also informed the appellant of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

With respect to the § 1151 component of the appellant's appeal, which remains the only theory of entitlement under consideration, the Board notes that the VCAA letters failed to address such theory of entitlement.  This being the case, the VCAA notice as relevant to the § 1151 aspect of the appellant's appeal was defective. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  

In the instant case, neither the appellant nor her representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error. 

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id. 

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the § 1151 component of the appellant's appeal based on notice that was provided to him during the course of his appeal.  Specifically, at the appellant's April 2012 Board hearing, the undersigned Veterans Law Judge informed her of the essential elements necessary to substantiate a claim based on § 1151.

Furthermore, the March 2013 supplemental statement of the case informed her that the evidence failed to show that the Veteran's cause of death was caused by or related to any negligent treatment by the VA Medical Center.  Such document further advised the appellant that a February 2013 VA medical opinion determined it was less likely as not that VA treatment caused the Veteran's death as a result of VA failing to timely diagnose and properly treat the gastric cancer, with such failure proximately causing the continuance or the natural progress of the gastric cancer as there was clear documentation that the Veteran was diagnosed within a reasonable time from the time he reported the initial symptoms, appropriately referred to subspecialists for further work up and treatment, and the treatment had already been planned prior to him presenting to a private facility for emergency treatment.  

The appellant was also informed that the VA opinion found that it was less likely as not that VA treatment caused the Veteran's death as a result of VA failing to exercise the degree of care that would be expected of a reasonable health care provider because there was clear documentation that the Veteran was worked up and diagnosed within a reasonable time from the time he reported the initial symptoms, appropriately referred to subspecialists for further work up, and treatment was planned.  Therefore, the VA examiner concluded that there was no objective evidence of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault. 
 
Moreover, the Board finds that the appellant had actual knowledge of what was necessary to substantiate her claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  In this regard, at her April 2012 Board hearing, the appellant specifically alleged that VA's negligent failure to properly diagnose and treat the Veteran's fatal cancer may have contributed to his demise.  Furthermore, in March 2013, the appellant submitted a statement in which she reiterated her allegation regarding VA's carelessness and negligence in failing to properly diagnose the Veteran's stomach cancer.   

For the foregoing reasons, the Board finds that VA's failure to provide the appellant with adequate VCAA notice with respect to the § 1151 aspect of her appeal did not affect the essential fairness of the adjudication of her claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1). 

The Board further observes that, while the November 2012 letter was issued after the initial rating decision, the Federal Circuit has held that VA could cure such a timing problem by readjudicating the appellant's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the appellant's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the November 2012 letter was issued, the appellant's claim was readjudicated in the March 2013 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records and Social Security Administration (SSA) records have been obtained and considered.  In this regard, the Board notes that, in accordance with the Board's remand directives, in November 2012, the AOJ contacted the appellant and offered her an opportunity to identify any private treatment records referable to the Veteran's care, to include those from Dr. N.L. Angel.  However, in response, the appellant only submitted duplicative VA treatment records.  She did not provide authorization forms, to include one for Dr. Angel, so as to allow VA to obtain such records.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If an appellant wishes help, she cannot passively wait for it in circumstances where she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied the duty to assist in this regard.  

Additionally, a VA opinion was obtained in February 2013 regarding the issue decided herein.  The Board finds that such VA opinion is adequate to decide the issue as it is predicated on a review of the record, to include the appellant's contentions, the Veteran's VA treatment in question, and relevant medical history and treatment.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue decided herein has been met.  

Additionally, in April 2012, the appellant was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the April 2012 hearing, the undersigned noted the issue on appeal.  Also, information was solicited regarding the appellant's belief that negligent VA care consisting of a failure to diagnose the Veteran's stomach cancer resulted in his  death.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the appellant's testimony, the Board determined that further evidentiary development was necessary, to include obtaining SSA records as well as VA and private treatment records, and obtaining a VA medical opinion.  Furthermore, the appellant was given the opportunity to submit any additional information she felt that was pertinent to her claims.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As indicated previously, this case was remanded in November 2012 in order to provide the appellant with appropriate VCAA notice, request that the appellant identify any outstanding treatment records referable to the Veteran's treatment prior to his death, obtain SSA and VA treatment records, and obtain a VA medical opinion.  As discussed in the preceding paragraphs, while the appellant was not provided appropriate VCAA notice regarding her § 1151 claim, no prejudice results from such deficient notice.  Additionally, the November 2012 letter requested that she identify all outstanding private treatment records and provide authorization forms so as to allow AOJ to obtain such records; however, she did not submit authorization forms for the AOJ to obtain any additional records nor did she provide any additional private treatment records.  Furthermore, SSA and additional VA treatment records were obtained.  Finally, as discussed previously, a VA opinion adequate to decide the appeal was obtained in February 2013.  Therefore, the Board finds that the AOJ has substantially complied with the November 2012 remand directives such that no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

III. Analysis

In the instant case, the Veteran's death certificate reflects that he died on January [redacted], 2008, as the result of carcinoma of the stomach.  At her April 2012 Board hearing and in documents of record, the appellant testified that her husband was being treated for an ulcer initially and was eventually diagnosed with gastric cancer in November 2006.  She contends that the Veteran's cancer was not noticed by VA and, therefore, was misdiagnosed as an ulcer.  She contends that VA's failure to properly diagnose the cancer may have hastened, contributed, or caused the Veteran's death.  Consequently, the appellant argues that she is entitled to compensation under 38 U.S.C.A. § 1151.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310 ; 38 C.F.R. 
§ 3.312.  A service-connected disability will be considered the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id. 

Title 38, United States Code § 1151 provides compensation in situations in which a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability or death was an event which was not reasonably foreseeable. 

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, what is required is actual causation, not the result of continuance or the natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the failure to follow medical instructions.  38 C.F.R. § 3.361.

To determine whether additional disability exists within the meaning of 38 U.S.C.A. § 1151, the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The evidence of record reflects that, on April 10, 2006, the Veteran complained of pain that was a 2 out of 10 in the mid-stomach area, with an onset of a week.    He stated that he felt like a laxative was needed and that it was hard to go to the bathroom unless a laxative was taken.  It was also noted on that day that he had constipation but no pain or bleeding.  It was recommended that he take 240 milligrams of Docusate daily and milk of magnesia for constipation as needed.  It was stated that if the pain continued then he should get a lower gastrointestinal series.  

The Veteran was then seen for a nutritional consult on June 1, 2006.  It was stated that the reason for the consult was posttraumatic stress disorder, alcohol abuse, and hyperlipidemia.  It was noted that he ate a regular diet of two to three meals and had no eating problems or diet restrictions.  The assessment reflected that his diet was mildly compromised as his height/weight status was above the ideal range.  He was 5'9.5 in height and weighed 184.8 pounds with a BMI (body mass index) of 27.  Weight control and body mass index were discussed and the Veteran was encouraged to reduce calories and fats at meals.

On September 8, 2006, the Veteran was seen for complaints of bouts of constipation.  He weighed 176 pounds.  He reported he had abdominal "rumbles and discomfort."   It was noted that the Veteran discussed this problem with his provider at the time of his last visit on April 10, 2006.  He was directed to go to urgent care.  An urgent clinic treatment note from that same day stated that the Veteran presented with complaints of constipation and generalized abdominal discomfort on and off for months.  He had a semi-hard stool every two to three days with the use of Maalox and Docusate.  He denied a fever and bloody or tarry stools.  The assessment was constipation and abdominal pain.  He was scheduled for an abdominal x-ray.  

The Veteran was then seen on September 21, 2006, for a follow-up visit and he still had complaints of abdominal pain.  He weighed 174.7 pounds.  The pains were noted to be in the epigastric area and were quick sharp pains that lasted only a few seconds but reoccurred often.  It was more frequent after eating so he was not eating much at a time and he lost 10 pounds since April.  He stated that the milk of magnesia was not relieving his discomfort.  It was then stated that the Veteran would be scheduled for an upper gastrointestinal series, a gallbladder ultrasound, and a barium enema.  He was told to treat his pain with Zantac and to stop drinking.

An October 11, 2006, air contrast barium enema revealed a negative examination of the colon except for redundancy of descending colon.  The Veteran then called on October 13, 2006, and reported increased pressure and that he was only able to eat a small amount of food.  He also reported no bowel movements for the past two days. 

On November 3, 2006, it was noted that the ultrasound of the Veteran's abdomen revealed no findings to account for his symptoms, and an upper GI series showed a deformity of antrum of stomach presumably due to chronic peptic ulcer disease.

On November 7, 2006, the Veteran was seen because he was still unable to eat and he reported severe epigastric pains after swallowing.  His weight was noted to be 161 pounds.  It was also noted that he had a normal barium enema and gallbladder sonogram but his upper gastrointestinal series showed a small, sliding hiatus hernia, and a deformity of the stomach due to chronic peptic ulcer disease.  A consultation with the gastrointestinal department was to be submitted as soon as possible for consideration of an esophagogastroduodenoscopy (EGD) to examine the nature of the gastric deformity and exclude gastric carcinoma.

The November 27, 2006, endoscopy history and physical examination noted a loss of appetite and weight (about 25 pounds over the past couple months).  An upper gastrointestinal series showed a deformity of the antrum presumably due to chronic peptic ulcer disease.  A November 29, 2006, EGD showed a large ulcerated mass at 50 cms on post-wall of body of stomach, and biopsies were obtained.  Pathology showed focal moderate dysplasia, chronic active gastritis with inflammation and goblet cell metaplasia, and no evidence of helicobacter pylori.  It was noted that the biopsy was limited and a higher grade lesion could not be ruled out with certainty.

A November 30, 2006, surgical consultation and addendum record revealed the discovery of a lesion consistent with a gastric carcinoma on the greater curve in the vicinity of the antrum of the stomach.  Treatment would be a total gastrectomy and the chance for a cure would be reasonable.  On December 1, 2006, it was stated that the histology was not diagnostic for carcinoma.  The EGD was repeated for additional samples of tissue on December 8, 2006.  The gastric biopsy revealed adenocarcinoma, moderately differentiated.  It was stated that, after numerous biopsies were obtained that findings were convincing for gastric carcinoma in the antrum.  The Veteran was to return to the clinic with his wife on December 28, 2006, for consultation and planning.

A December 12, 2006, VA primary care record explained that, even though the Veteran had moderately well differentiated adenocarcinoma of the antrum of the stomach, no tests had indicated any metastasis outside the stomach.  Treatment would involve at least a partial gastrectomy since the pain and ulceration would not heal otherwise.  It was noted that his PTSD was stable and he was drinking much less at the present time. On December 28, 2006, the Veteran met with the VA doctor and plans were made for a total gastrectomy. 

On December 31, 2006, the Veteran presented to a private emergency room.  Dr. E.G.B. noted that the Veteran was being followed by VA for gastric carcinoma. On that day he presented with epigastric pain and was taken to surgery.  The carcinoma had perforated the stomach.  He had a gastrectomy and a "Bill Roth II anastomosis". There was possible "mets" to the appendix, which was re-sected.  In February 2007, Dr. N.L.A. noted in a letter that it looked like the Veteran had widely metastatic gastric cancer with "lung mets, liver mets, bony mets and possibly adrenal mets." On March 13, 2007, it was noted that the Veteran was scheduled for a total gastrectomy at Biloxi VA medical Center but went to a private emergency room due to abdominal pain, was admitted, and had an exploratory laparotomy with partial gastrectomy.  The Veteran reported that follow-up scans showed that they did not get it all so he was now seeing a different private physician.  Subsequent records show attempts to treatment the Veteran's cancer; however, as stated, he died of stomach cancer on January [redacted], 2008.

In a February 2013 VA medical opinion, the examiner reviewed the Veteran's claims file, which included the appellant's allegations regarding the adequacy of his VA care and the aforementioned private and VA treatment records.  In this regard, she provided an extremely detailed and accurate history of the Veteran's complaints, diagnosis, and treatment of his cancer.  Ultimately, the examiner concluded that it was less likely that VA treatment caused the Veteran's death as a result of VA failing to timely diagnose and properly treat the gastric cancer with failure proximately causing the continuance or natural progress of the gastric cancer.  Her rationale was that there was clear documentation that the Veteran was diagnosed within a reasonable time from when he reported his initial symptoms, he was appropriately referred to subspecialists for further work up and treatment, and the treatment had already been planned prior to the Veteran presenting on December 31, 2006, to the private emergency room.  She then opined that it was less likely that VA treatment caused the Veteran's death as a result of VA failing to exercise the degree of care that would be expected of a reasonable health care provider.  Her rationale was that there was clear documentation that the Veteran was worked up and diagnosed within a reasonable amount of time from the time he reported his initial symptoms, he was appropriately referred to subspecialists for further work up and treatment was planned.  Therefore, there is no objective evidence of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault.  

The VA examiner also concluded that it was less likely that VA treatment caused the Veteran's death as a result of an event not reasonably foreseeable based on what a reasonable health care provider would have foreseen (the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided).

After a careful consideration of all of the evidence, the Board finds that the appellant's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death must be denied.   In this regard, the Board has specifically considered her allegations that VA failed to properly diagnose and timely treat his fatal stomach cancer.  However, the Veteran's cause of death was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or the result of an event that was not reasonably foreseeable.  

In this regard, the record reflects that the Veteran was first seen in April 2006 with complaints of constipation for one week and was advised that, if he had further complaints, a lower gastrointestinal series should be ordered.  However, he did not contact VA with any complaints until September 8, 2006.  Once the Veteran was seen on September 8, 2006, he was immediately scheduled for an abdominal x-ray.  Additionally, an upper gastrointestinal series was ordered on September 21, 2006.  Since his testing was still unclear and he was having epigastric pains on November 7, 2006, more testing was ordered.  He was then seen for additional testing on November 27, 2006, November 30, 2006, December 1, 2006, and December 8, 2006.  Based on such testing, the Veteran was ultimately diagnosed with gastric carcinoma on December 8, 2006, and a treatment plan was communicated to the Veteran on December 12, 2006, and on December 28, 2006, plans were made for a total gastrectomy.  Unfortunately, the Veteran took a turn for the worse and was seen on December 31, 2006, at a private hospital for epigastric pain and underwent surgery.  Subsequently, he continued to decline and ultimately died in January 2008.

However, as determined by the February 2013 VA medical examiner, who reviewed the Veteran's medical history in detail, the Veteran was worked up and diagnosed within a reasonable amount of time from the time he reported his initial symptoms, and he was appropriately refereed to subspecialists for further workup and treatment was planned at the time of his emergency surgery on December 31, 2006.  The Board finds that the February 2013 VA examiner considered all of the pertinent evidence of record, to include the statements of the Veteran and appellant, his pertinent medical records, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the VA examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiners' opinion.  Significantly, neither the appellant nor her representative has presented, identified, or alluded to the existence of a contrary opinion-i.e., one that in fact, supports the claim.  
 
Essentially, the only evidence provided by the evidence in support of the appellant's claim are her own statements and testimony asserting improper care on the part of VA.  However, the Board finds that, as a lay person, the appellant is not competent to make a determination as to whether the proper standard of care was provided to the Veteran.  In this regard, such an inquiry is medically complex in nature and there is no indication that the appellant or any individual who has represented her in this matter has the requisite training or knowledge to offer such an opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, rendering an opinion as to whether an individual's death is the result of any VA treatment, or lack thereof, requires an understanding of a complex internal physical process pertaining to the nature and causes of his death, which is beyond the scope of the appellant or any person who has represented her in this matter.  Therefore, as none of these individuals are competent to render an opinion as to whether the VA failed to timely diagnoses and properly treat the Veteran proximately caused the continuance or natural progress of his cancer so as to cause his death, the Board accords such statements no probative weight. 

In short, and while the Board is sympathetic to the circumstance which led to the Veteran's death, the Board finds that the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The appeal with respect to the issue of entitlement to service connection for the cause of the Veteran's death is dismissed. 

Compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


